                       Case 1:19-mj-01150-DLC Document 1 Filed 05/22/19 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                          &DVH1R
                       '$1,(/ 526$'2                                                 0-'/&



                            Defendant(s)


                                                &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    0D\                  LQWKHFRXQW\RI             0LGGOHVH[           LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV      WKHGHIHQGDQW V YLRODWHG

             Code Section                                                   Offense Description
 86&   D G                           %\ IRUFH YLROHQFH DQG LQWLPLGDWLRQ GLG WDNH PRQH\ EHORQJLQJ WR DQG LQ WKH
                                               FXVWRG\ RI )',& LQVXUHG 0LGGOHVH[ )HGHUDO 6DYLQJV %DQN DQG GLG DVVDXOW
                                               DQG SXW LQ MHRSDUG\ WKH OLIH RI DQRWKHU E\ XVLQJ D GDQJHURXV ZHDSRQ
                                               .QRZLQJO\ XVHG FDUULHG SRVVHVVHG EUDQGLVKHG DQG GLVFKDUJHG D ILUHDUP WR
 86&   F  $ LL DQG LLL               ZLW D :HEOH\ 0DUN ,9  FDO UHYROYHU GXULQJ DQG LQ UHODWLRQ WR D FULPH RI
                                               YLROHQFH WR ZLW DUPHG EDQN UREEHU\  DQG
 86&   J                             .QRZLQJO\ SRVVHVVHG D ILUHDUP DIWHU KDYLQJ EHHQ SUHYLRXVO\ FRQYLFWHG LQ D
                                               FRXUW RI D FULPH SXQLVKDEOH E\ LPSULVRQPHQW IRU D WHUP H[FHHGLQJ RQH \HDU

          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG $IILGDYLW RI -RKQ 2OLYHLUD )%, 7DVN )RUFH 2IILFHU




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                             Complainant’s signature

                                                                                   -RKQ 2OLYHLUD )%, 7DVN )RUFH 2IILFHU
                                                                                              Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH
                                                                                                Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV
                                                    VHWWV                   +RQRUDEOH 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                              Printed name and title
